Citation Nr: 1328401	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with radiculopathy of the left lower extremity, to include 
as secondary to service-connected muscle strain of the low 
back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to March 
1987, including active duty for training in September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Board hearing in January 
2007, but did not appear.  The hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2012).

In April 2010, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2012, the Court issued a memorandum decision that vacated 
and remanded the April 2010 Board decision for further 
development and consideration.  

In July 2012 and February 2013, the Board remanded the case 
for further development, which has not been completed.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with radiculopathy of the left lower extremity, to include 
as secondary to her service-connected muscle strain of the 
low back.  

The Board remanded the appeal in February 2013 with 
instructions for the RO to obtain a VA opinion addressing 
whether the Veteran's degenerative joint disease and/or 
degenerative disc disease with radiculopathy of the left 
lower extremity had been either caused or aggravated by her 
service-connected muscle strain of the low back.  The Board 
further instructed that the examiner was to reconcile any 
contradictory evidence, including the May 1991 private 
orthopedist's opinion.

A VA opinion was provided in May 2013.  The examiner 
reconciled the May 1991 private orthopedist's opinion with 
the contradictory VA examination findings.  However, he did 
not indicate whether the degenerative joint disease and/or 
degenerative disc disease with radiculopathy of the left 
lower extremity had manifested within a year of the 
Veteran's service discharge or provide an opinion as to 
whether the degenerative joint disease and/or degenerative 
disc disease with radiculopathy of the left lower extremity 
was either caused or aggravated by her service-connected 
muscle strain of the low back, as directed in the February 
2013 remand.  Therefore, the opinion is inadequate. 

As there is noncompliance with the Board's remand 
directives, the Board has no discretion and must remand the 
claim.  Stegall, 11 Vet. App. at 268. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner 
who provided the May 2013 opinion.  The 
entire claim file (i.e., the paper claim 
file and any medical records contained in 
Virtual VA, CAPRI, and AMIE) must be 
reviewed by the examiner.  If the examiner 
does not have access to Virtual VA, any 
relevant treatment records contained in 
the Virtual VA file that are not available 
on CAPRI or AMIE must be printed and 
associated with the paper claim file so 
they can be available to the examiner for 
review.  

The examiner must provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's degenerative joint disease 
and degenerative disc disease of the 
lumbar spine with radiculopathy of the 
left lower extremity was: a) manifested 
within one year of service discharge (even 
if not shown on x-ray); or, b) caused by 
the service-connected muscle strain of the 
low back; or, c) aggravated by the 
service-connected muscle strain of the low 
back.  

The examiner is advised that the term 
"aggravation" means a permanent increase 
in the claimed disability; that is, an 
irreversible worsening of the condition 
beyond the natural clinical course and 
character of the condition due to the 
service-connected disability as contrasted 
to a temporary worsening of symptoms.

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

2.  Then, readjudicate the appeal.  If the 
benefit sought remains denied, issue a 
Supplemental Statement of the Case and 
return the case to the Board.   

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


